      Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                       Case No. 15-cr-706-3 (VSB)
           v.

NG LAP SENG, AKA DAVID NG, AKA
DAVID NG LAP SENG,

                Defendant.




       NG LAP SENG’S EMERGENCY MOTION FOR COMPASSIONATE
                RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                              BRAFMAN & ASSOCIATES, P.C.
                                              Attorneys for Ng Lap Seng
                                              767 3rd Avenue, 26th Fl.
                                              New York, New York 10017
                                              Tel: (212) 750-7800
                                              Fax: (212) 750-390
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 2 of 20



                                PRELIMINARY STATEMENT

       Federal inmate Ng Lap Seng (Register # 92441-054), through undersigned counsel, files

this emergency motion, under 18 U.S.C. § 3582(c)(1)(A), for an order granting Ng “compassionate

release” and directing him to serve the remainder of his prison sentence in home confinement

(where he would be subject to GPS-enabled electronic monitoring and the condition of supervised

release that are set forth in the Judgment in a Criminal Case) or, alternatively, for an order

recommending that the Federal Bureau of Prisons (“BOP”) grant his § 3582(c)(1)(A) petition that

was mailed and faxed to the BOP on March 27, 2020.

       This Court did not intend to impose a potential death sentence on Ng during the original

sentencing. Given the recent coronavirus disease (COVID-19) pandemic, the high risk of infection

within federal prisons, and Ng’s advanced age and serious underlying medical conditions, it is

likely that he will soon contract the virus and become critically ill or die from it. Thus, there are

“extraordinary and compelling reasons” for allowing Ng to serve the remainder of his prison

sentence in home confinement. See 18 U.S.C. § 3582(c)(1)(A)(i).

                                         BACKGROUND

       Ng was born in June 1948. (Ex. A: Passport). Before this Court in June 2018, Ng was

convicted of several bribery and money laundering offenses and was sentenced to 48 months in

prison. 1 (ECF Doc. 783 (Judgment) at 1–3). Ng’s convictions arose out of his acts of paying two

United Nations (“U.N.”) ambassadors more than $1 million to obtain the U.N.’s commitment to

use his Macau real estate development as the site for an annual U.N. conference. (Ex. B: PSR

¶¶ 20–21, 27).




1
 Ng’s crimes of conviction were 18 U.S.C. §§ 371, 666; 15 U.S.C. §§ 78dd-2, 78dd-3; and 18 U.S.C.
§ 1956(a)(2)(A), (h). (ECF doc. 783 at 1–2).
                                                 1
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 3 of 20



       Since July 18, 2018, Ng has been serving his sentence at the Allenwood Low Security

Federal Correctional Institution (“FCI Allenwood Low”) in Pennsylvania. (See ECF Doc. 839

(Surrender Date Order)); see https://www.bop.gov/inmateloc/ (last visited Apr. 5, 2020). Ng

shares a bunk bed with his roommate, with Ng sleeping in the lower bunk and his roommate in the

upper. Based on credits for good conduct time, Ng’s projected release date is December 23, 2021.

See https://www.bop.gov/inmateloc/.

       Ng has an extensive history of medical issues. In 1997, Ng was diagnosed with high blood

pressure (hypertension) and type 2 diabetes. In 2000, he was admitted to a hospital where he was

diagnosed with gallstones (cholelithiasis) and “facial droop consistent with damaged blood flow

to the brain.” Ng has also been diagnosed with coronary artery disease, shortness of breath upon

physical activity (dyspnea on exertion), high blood cholesterol (hyperlipidemia), chronic kidney

disease, pancytopenia (low levels of all blood cells), dyslipidemia (elevated blood lipids), transient

ischemic attacks (mini-strokes), recurrent and unpredictable headaches, Bell’s palsy (facial

neuritis), significant hearing loss, Meniere’s disease (symptoms of this disease include sudden

vertigo attacks and hearing issues), and insomnia. (Ex. B ¶¶ 141–44; Ex. C: Medical Records;

ECF Doc. 817-2: Medical Record).

       A physician who examined Ng on June 27, 2018 (a couple of weeks before he began his

prison sentence) found that he must “improve[] control of his blood glucose” for him “to have a

reasonable chance of serving his sentence and emerging in good health.” The physician also found

that, unless Ng’s “control” of diabetes medications, exercise, and diet is “tightened,” he is “likely

to develop complications from diabetes,” such as kidney failure, poor circulation, visual

impairments, and dysfunction of his peripheral nerves (neuropathy). In addition, Ng is overweight,




                                                  2
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 4 of 20



is a former tobacco user, has had two strokes and one heart attack, and has had a catheter placed

into his heart and two stents placed into his coronary arteries. (Ex. C).

       On March 27, 2020, Ng mailed and faxed to the warden of FCI Allenwood Low a petition

for the BOP to move this Court for Ng’s compassionate release. (Ex. D: BOP Petition with Proof

of Fling); see 28 C.F.R. § 571.61(a). On April 3, 2020, one of the undersigned (Stuart Gold) called

Ng’s case manager to check on the status of Ng’s petition, received a voicemail recording, and left

a message asking for a callback. As of the filing of this motion, the undersigned have not heard

back from the warden or case manager.

                           THE COMPASSIONATE RELEASE STATUTE

       The “compassionate release” provision of 18 U.S.C. § 3582(c) provides the following:

       The [sentencing] court may not modify a term of imprisonment once it has been
       imposed except that—

          (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction . . .

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).         Under the Sentencing Commission’s policy statement on

compassionate release, the sentencing court must also find that “the defendant is not a danger to




                                                 3
         Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 5 of 20



the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2).

                                            ARGUMENT

I.      The Exhaustion Requirement Should be Excused

        This Court should excuse Ng’s failure to exhaust his administrative remedies and consider

the present motion. As an initial matter, § 3582(c)(1)(A)’s exhaustion requirement is not a

jurisdictional bar to this Court’s consideration of Ng’s request for compassionate release. “If the

Legislature clearly states that a prescription counts as jurisdictional, then courts and litigants will

be duly instructed and will not be left to wrestle with the issue; but when Congress does not rank

a prescription as jurisdictional, courts should treat the restriction as nonjurisdictional in character.”

Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1850 (2019) (brackets and internal quotation

marks omitted). Section 3582(c)(1)(A) “lacks the sweeping and direct language that would

indicate a jurisdictional bar rather than a mere codification of administrative exhaustion

requirements.” See Richardson v. Goord, 347 F.3d 431, 434 (2d Cir. 2003) (concerning the Prison

Litigation Reform Act); see also United States v. Taylor, 778 F.3d 667, 671 (7th Cir. 2015) (finding

that § 3582(c) is not “phrased in jurisdictional terms” and thus “the statutory indicators point

against jurisdictional treatment”).

        Although exhaustion is apparently mandated by § 3582(c)(1)(A), Ng satisfies the each of

the three exceptions to the exhaustion requirement. Just last year, the Second Circuit stated the

following in Washington v. Barr:

               Even where exhaustion is seemingly mandated by statute or decisional law,
        the requirement is not absolute. The Supreme Court itself [in McCarthy v.
        Madigan, 503 U.S. 140, 146 (1992)] has recognized exceptions to the exhaustion
        requirement under “three broad sets of circumstances.”

                First, exhaustion may be unnecessary where it would be futile . . . .


                                                   4
           Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 6 of 20




                 [Second,] exhaustion may be unnecessary where the administrative process
          would be incapable of granting adequate relief. . . . .

                  Finally, exhaustion may be unnecessary where pursuing agency review
          would subject plaintiffs to undue prejudice. In particular, “an unreasonable or
          indefinite timeframe for administrative action” may sufficiently prejudice plaintiffs
          to justify a federal court in taking a case prior to the complete exhaustion of
          administrative remedies. Not every delay will be sufficiently severe to justify
          waiver, however. Although, in most cases, “respondents would clearly prefer an
          immediate appeal rather than the often lengthy administrative review process,” a
          mere preference for speedy resolution is not enough. Threatened or impending
          irreparable injury flowing from delay incident to following the prescribed
          administrative procedure militates in favor of waiving exhaustion, but only if there
          is a strong showing both of the inadequacy of the prescribed procedure and of
          impending harm.”

Washington, 925 F.3d 109, 118 (2d Cir. 2019) (citations, ellipses, and brackets omitted); see also

McCarthy, 503 U.S. at 147 (providing that a party “may suffer irreparable harm if unable to secure

immediate judicial consideration of his claim”); Bowen v. City of New York, 476 U.S. 467, 483,

487 (1986) (excusing an administrative exhaustion requirement where the claimants would have

been “irreparably injured were the exhaustion requirement [was] enforced against them”).

          Here, Ng satisfies all three exception to the exhaustion requirement (even though he need

only satisfy one exception). Turning first to the undue prejudice exception, Ng would suffer undue

prejudice if he were exhaust his administrative remedies before seeking federal court intervention.

There is an “unreasonable” and “indefinite” timeframe for the BOP to act on Ng’s petition. The

BOP “makes a motion under . . . [§] 3582(c)(1)(A) only after review of the request by the Warden,

the General Counsel, and either the Medical Director for medical referrals or the Assistant

Director, Correctional Programs Division for non-medical referrals, and with the approval of the

Director, Bureau of Prisons.” 28 C.F.R. § 571.62(a). 2 Thus, the BOP process will not move



2
    Section 571.62(a) further provides the following:


                                                    5
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 7 of 20



quickly enough to afford Ng adequate relief, especially given the recent spike in § 3582(c)(1)(A)

petitions to the BOP from the coronavirus pandemic.

       Moreover, any further delay from the BOP will most likely irreparably harm Ng. As

discussed in more detail below, the coronavirus is spreading rapidly in America, including in

Pennsylvania and BOP prisons. Every passing day greatly increases the probability that Ng will

contract the coronavirus and incur serious illness or death. Waiting 30 or even a couple of days

might prove to be too long. See Matter of Extradition of Toledo Manrique, No. 19-mj-71055, 2020

WL 1307109, at 1 (N.D. Cal. Mar. 19, 2020) (“[T]he government’s suggestion that Toledo should

wait until there is a confirmed outbreak of COVID-19 in Maguire [Correctional Facility] before

seeking release is impractical. By then it may be too late. (citation omitted)); cf. United States v.

Sloane, No. 19-cr-10117 (D. Mass.), ECF Doc. 647 (Mar. 19, 2020, Order) (in denying

compassionate release, citing the defendant’s failure to “suggest a life-threatening condition to




       (1) The Warden shall promptly review a request for consideration under
       [§] 3582(c)(1)(A). If the Warden, upon an investigation of the request determines that
       the request warrants approval, the Warden shall refer the matter in writing with
       recommendation to the Office of General Counsel.

       (2) If the General Counsel determines that the request warrants approval, the General
       Counsel shall solicit the opinion of either the Medical Director or the Assistant
       Director, Correctional Programs Division depending upon the nature of the basis of the
       request. The General Counsel will solicit the opinion of the United States Attorney in
       the district in which the inmate was sentenced. With these opinions, the General
       Counsel shall forward the entire matter to the Director, Bureau of Prisons, for final
       decision, subject to the general supervision and direction of the Attorney General and
       Deputy Attorney General.

       (3) . . . If the Director, Bureau of Prisons, grants a request under 18 U.S.C.
       3582(c)(1)(A), the Director will contact the U.S. Attorney in the district in which the
       inmate was sentenced regarding moving the sentencing court on behalf of the Director
       of the Bureau of Prisons to reduce the inmate’s term of imprisonment to time served.

28 C.F.R. § 571.62(a)(1)–(3).
                                                 6
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 8 of 20



support a claim that [§ 3582(c)(1)(A)’s] exhaustion requirements may be excused during this

national [coronavirus] emergency”).

       Because numerous BOP officials must act on Ng’s petition and because the coronavirus is

spreading rapidly in Pennsylvania and BOP prisons, Ng also satisfies the futility and inadequate-

relief exceptions to the exhaustion requirement. See Washington, 925 F.3d at 120–21 (“[U]ndue

delay, if it in fact results in catastrophic health consequences, could make exhaustion futile.

Moreover, the relief the agency might provide could, because of undue delay, become

inadequate.”).

       In Mathews v. Eldridge, the Supreme Court held that “cases may arise where a claimant’s

interest in having a particular issue resolved promptly is so great that deference to the agency’s

judgment is inappropriate.” 424 U.S. 319, 330 (1976). “That reasoning explains the Second

Circuit’s holding [in Washington] that even statutory exhaustion requirements are ‘not absolute.’”

United States v. Perez, No. 17-cr-513, 2020 WL 1546422, at 2 & n.2 (S.D.N.Y. Apr. 1, 2020)

(Torres, J.). Ng “has presented his claim to the BOP, so the situation here is analogous.” Id. at 2

n.2 (record citation omitted).

       Judges, including one in this District, have waived § 3582(c)(1)(A)’s exhaustion

requirement in circumstances similar to Ng’s case. See Perez, 2020 WL 1546422, at 3 (Torres, J.)

(finding that the defendant’s “undisputed fragile health, combined with the high risk of

contracting COVID-19 in the MDC, justifie[d] waiver of [§ 3582(c)(1)(A)’s] exhaustion

requirement”); United States v. Colvin, No. 19-cr-179, 2020 WL 1613943, at 2 (D. Conn. Apr. 2,

2020) (waiving § 3582(c)(1)(A)’s exhaustion requirement because, inter alia, (1) “if Defendant

contracts COVID-19 before her [administrative] appeals are exhausted, that undue delay might

cause her to endure precisely the catastrophic health consequences she now seeks to avoid,” and



                                                7
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 9 of 20



(2) she “would be subjected to undue prejudice—the heightened risk of severe illness—while

attempting to exhaust her appeals”); id. (citing a case wherein the District Court for the District of

Columbia waived § 3582(c)(1)(A)’s exhaustion requirement “in light of COVID-19 pandemic and

defendant’s underlying health issues”).

       In United States v. Hart, No. 17-cr-248 (S.D.N.Y.), a case before Your Honor, the

Government acknowledges that the Second Circuit in Washington stated that exceptions to the

exhaustion requirement are applicable to cases where exhaustion is mandated by statute. Hart,

No. 17-cr-248, ECF Doc. 248 (Gov’t Resp.) at 2. But the Government then goes on to argue that

that statement by the Second Circuit is “not accurate.” Id. at 2–3. For obvious reasons, this Court

should follow the Second Circuit’s statement in Washington that undue prejudice could excuse the

exhaustion requirement rather than adopt the Government’s argument that the Second Circuit had

made an inaccurate statement.

       In Hart, the Government further argues the following:

       Perez . . . erred in relying on Mathews v. Eldridge, 424 U.S. 319, 330 (1976), for
       the proposition that a court may consider claims notwithstanding a party’s failure
       to satisfy statutory exhaustion requirements. See Perez, 2020 WL 1546422, at *2
       n.2. Mathews held that the complex statutory exhaustion requirement at issue had
       been satisfied, not that it could be ignored. See 424 U.S. at 329 (petitioner
       “fulfilled” statute’s “crucial prerequisite” when “he specifically presented the claim
       that his benefits should not be terminated” through his answers to a state agency
       questionnaire, and his claim “was denied by the state agency and its decision was
       accepted by the SSA [Social Security Administration]”).

Hart, No. 17-cr-248, ECF Doc. 248 at 3 n.2.             But like in Matthews, Ng has satisfied

§ 3582(c)(1)(A)’s “crucial prerequisite” by filing a § 3582(c)(1)(A) petition with the BOP. See

Perez, 2020 WL 1546422, at 2 n.2 (“Perez has presented his claim to the BOP, so the situation

here is analogous [to that in Mathews].” (record citation omitted)). It is puzzling what the




                                                  8
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 10 of 20



Government in Hart believes is the “crucial prerequisite” to § 3582(c)(1)(A), if not the actual filing

of a BOP petition.

       In Hart (No. 17-cr-248, ECF Doc. 247 (Apr. 3, 2020, Order) at 1–2), Your Honor directed

the Government to discuss United States v. Monzon and United States v. Bolino, wherein the

district courts denied motions for compassionate release based on the defendants’ failures to

exhaust their BOP remedies. See Monzon, No. 99-cr-157, 2020 WL 550220, at 1–2 (S.D.N.Y.

Feb. 4, 2020); Bolino, No. 06-cr-806, 2020 WL 32461 at 1–2 (E.D.N.Y. Jan. 2, 2020). But the

defendants in Monzon and Bolino did not argue that they had satisfied any of the exceptions to the

exhaustion requirement. See Monzon, No. 99-cr-157, ECF Doc. 474-1 (Compassionate Release

Mot.); Bolino, No. 06-cr-806, ECF Docs. 520 (Compassionate Release Mot.), 522 (Compassionate

Release Reply). 3 Thus, the Monzon and Bolino opinions are inapposite to this case, where Ng is

invoking the exceptions to the exhaustion requirement.

       If this Court finds that the exhaustion requirement presently precludes the granting of

compassionate release, it is respectfully requested that this Court issue a recommendation to the

BOP that it grant Ng’s petition as soon as possible. See United States v. Knox, No. 15-cr-445,

2020 WL 1487272, at 2 (S.D.N.Y. Mar. 27, 2020) (Engelmayer, J.) (granting the defendant’s

“request for a recommendation that BOP allow him to serve the remainder of his sentence with 1

month in a halfway house and 6 months in home confinement”); United States v. Hernandez, No.

19-cr-834 (S.D.N.Y.) (Engelmayer, J.), ECF doc. 440 (Mar. 25, 2020 Order) (“The Court . . .

state[s] the following, as it may be instructive guidance to the Bureau of Prisons in considering an

application by Mr. Hernandez for release on home confinement. . . . Had the Court known that

sentencing Mr. Hernandez to serve the final four months of his term in a federal prison would have


3
 Indeed, the defendant in Monzon did not even ask “ma[k]e a request to the warden of his facility to
make a motion on his behalf.” 2020 WL 550220, at 1.
                                                  9
       Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 11 of 20



exposed him to a heightened health risk [from the coronavirus], the Court would have directed that

these four months be served instead in home confinement.”).

II.    The Coronavirus Pandemic Presents Extraordinary and Compelling Reasons for
       Granting Compassionate Release to Ng

       Men who are 65 years old older and “people of any age who have serious underlying

medical conditions” are at high risk of serious illness and death from COVID-19. 4 Underlying

medical conditions include diabetes, hypertension, respiratory problems, chronic kidney disease,

heart problems, and conditions that cause a person to be immunocompromised (e.g., smoking). 5

Because Ng is a 71-year-old male with multiple underlying health issues (e.g., diabetes and

hypertension), he is at a high risk for serious illness and death if he becomes infected with the

coronavirus.

       Moreover, Ng will likely become infected with the coronavirus if he remains in prison.

The coronavirus “has spread exponentially, shutting down schools, jobs, professional sports

seasons, and life as we know it.” Rodriguez, 2020 WL 1627331, at 1. The disease “may kill

200,000 Americans and infect millions more,” and there is not yet any “approved cure, treatment,

or vaccine to prevent it.” Id. The CDC (Centers for Disease Control and Prevention) has reported



4
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html
(bold omitted); https://www.nytimes.com/2020/02/20/health/coronavirus-men-women.html.
5
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html;
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm https://www.cdc.gov/coronavirus/2019-
ncov/specific-groups/high-risk-complications.html;
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm?s_cid=mm6913e2_w;
https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-center;
https://www.heart.org/en/about-us/coronavirus-covid-19-resources;
https://www.diabetes.org/coronavirus-covid-19;
http://jamanetwork.com/journals/jama/fullarticle/2762130;
https://jamanetwork.com/journals/jamacardiology/fullarticle/2763844; Basank v. Decker, No. 20-cv-
2518, 2020 WL 1481503, at 3–4 (S.D.N.Y. Mar. 26, 2020) (Torres, J.); United States v. Rodriguez,
No. 03-cr-00271, 2020 WL 1627331, at 7 (E.D. Pa. Apr. 1, 2020).
                                               10
          Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 12 of 20



that (with respect to “confirmed and presumptive” positive coronavirus cases) more than 300,000

people in the United States have the coronavirus and more than 7,600 people in the United States

have died from the coronavirus. 6 In Pennsylvania, the coronavirus has infected more than 11,500

people and has killed 150 people. 7

          “Public health officials have warned of the dangers of the coronavirus spreading in prisons

and jails after more than 500 prisoners were infected in China on the onset of the outbreak [in

February 2020], and now, correctional facilities in the U.S. are faced with the exact circumstances

for which they are openly unprepared.” 8 As reported by the CDC, inmates face a high risk of

contracting the virus: 9

          People in correctional and detention facilities are at greater risk for . . . COVID-19,
          because of close living arrangements with other people. The virus is thought to
          spread mainly from person-to-person, through respiratory droplets produced when
          an infected person coughs or sneezes. These droplets can land in the mouths or
          noses of people who are nearby or be launched into the air and inhaled into
          someone’s lungs. It is possible that a person can get COVID-19 by touching a
          surface or object that has the virus on it and then touching their own mouth, nose,
          or eyes; however, this is not the most likely way the virus spreads.

          Indeed, the coronavirus is already wreaking “chaos” inside BOP prisons. Basank, 2020

WL 1481503, at 3. As of April 5, 2020, 138 BOP inmates and 59 BOP staff members have tested

positive for the coronavirus. (Ex. E: Copy of BOP’s Webpage). The BOP itself has recently

conceded that there are “a growing number of quarantine and isolation cases in [its] facilities.”

(Ex. F: Copy of BOP’s Webpage).


6
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 5,
2020).
7
    https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last visited Apr. 5, 2020).
8
  https://www.huffpost.com/entry/coronavirus-elderly-prisoners-compassionate-
release_n_5e6fc975c5b63c3b648298d0.
9
    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html.
                                                    11
           Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 13 of 20



           Although the BOP has instituted measures to prevent the coronavirus from spreading in its

prisons, those measures are not adequate to protect Ng from getting the coronavirus. The BOP

began taking preventive measures on March 13, 2020, when it (1) “issued directives suspending

social and legal visits, curtailing movement, cancelling staff travel and training, limiting access for

contractors and volunteers, and established enhanced screening for staff and inmates for locations

with sustained community transmission and at all medical centers,” and (2) implemented

“staggered meal [and recreation] times” and other “operations to maximize social distancing . . .,

as much as practicable.” 10 On March 18, 2020, the BOP stated that it has “[a]mple” cleaning,

sanitation, and medical supplies “on hand and ready to be distributed or moved to any facility as

deemed necessary.” 11 Since March 26, the BOP has required newly admitted inmates to be

“assessed using a screening tool and temperature check”; “[a]symptomatic inmates are placed in

quarantine for a minimum of 14 days or until cleared by medical staff,” and “[s]ymptomatic

inmates are placed in isolation until they test negative for COVID-19 or are cleared by medical

staff as meeting CDC criteria for release from isolation.” 12 Since April 1, 2020, the BOP has

required inmates to “be secured in their assigned cells/quarters” for a 14-day period. 13

           Notwithstanding the BOP’s preventive measures, Ng is still highly susceptible to catching

the coronavirus. See Rodriguez, 2020 WL 1627331, at 1, 8 (“Prisons are tinderboxes for infectious

disease. . . . Many of the recommended measures to prevent infection are impossible or unfeasible




10
     Bureau of Prisons Update on COVID-19 (Mar. 24, 2020), available                                 at
https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf.
11
     Id.
12
     https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
13
     Id.
                                                  12
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 14 of 20



in prison.”). 14 The BOP allows inmates to “have access to programs and services that are offered

under normal operating procedures, such as mental health treatment and education,” and affords

“limited group gathering[s] . . . to the extent practical to facilitate commissary, laundry, showers,

telephone, and Trust Fund Limited Inmate Computer System (TRULINCS) access.” (Ex. F).

Moreover, “hundreds of thousands of correctional officers and correctional healthcare workers

enter [prisons] every day, returning to their families and to our communities at the end of their

shifts, bringing back and forth to their families and neighbors and to incarcerated patients any

exposures they have had during the day.” (Ex. G: Aff. of Dr. Brie Williams ¶ 5). 15 “Access to

testing for correctional staff has been extremely limited, guards have reported a short supply of

protective equipment, and prisons are not routinely or consistently screening correctional officers

for symptoms.” (Id.). “Because inmates live in close quarters, there is an extraordinarily high risk

of accelerated transmission of COVID-19 within . . . and prisons.” (Id. ¶ 7). Although social

distancing could help prevent the spread of the coronavirus, “[e]ffective social distancing in most

facilities is virtually impossible, and crowding problems are often compounded by inadequate

sanitation, such as a lack of hand sanitizer or sufficient opportunities to wash hands.” (Id.).


14
   See also https://www.pennlive.com/coronavirus/2020/03/one-of-32-federal-inmates-transferred-to-
allenwood-complex-tested-for-coronavirus.html (“Clearly, the BOP cannot guarantee the safety of
BOP inmates, employees, their families and the broader community.” (internal quotation marks
omitted)).
15
   Dr. Williams is a “Professor of Medicine at the University of California, San Francisco (‘UCSF’) in
the Geriatrics Division,” the director of “UCSF’s Amend: Changing Correctional Culture Program”
and “UCSF’s Criminal Justice & Health Program,” and is a former “consultant for the California
Department of Corrections and Rehabilitation, as well as for other state prisons.” (Ex. G ¶ 2). Dr.
Williams has focused his clinical research on “on improved responses to disability, cognitive
impairment, and symptom distress in older or seriously ill prisoners; a more scientific development of
compassionate release policies; and a broader inclusion of prisoners in national health datasets and in
clinical research.” (Id.). Dr. Williams made his affidavit “in support of any defendant seeking release
from custody during the COVID-19 pandemic, so long as such release does not jeopardize public safety
and the inmate can be released to a residence in which the inmate can comply with CDC social
distancing guidelines.” (Id. ¶ 4).
                                                  13
           Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 15 of 20



“Medical treatment capacity is not at the same level in a correctional setting as it is in a hospital.”

(Id. ¶ 17). Although Special Housing Unit cells “have solid doors to minimize the threat of viral

spread in otherwise overcrowded facilities, such cells “rarely have intercoms or other ways for

sick inmates to contact officers in an emergency” and “many patients with COVID-19 descend

suddenly and rapidly into respiratory distress.” (Id.).

           Moreover, the BOP has not even been observing the CDC’s recommendations on the

coronavirus. Just a couple of weeks ago, a senior BOP officer of FCI-Oakdale “transported a sick

prisoner to the local community hospital for tests, spending six hours in close contact with the

ailing man.” 16 Although the prisoner tested positive for the coronavirus, the BOP’s chief health

officer (“CHO”) ordered the officer “back on the job, according to an email reviewed by The

Marshall Project.” 17   The BOP’s decision that “[o]fficers should work unless they showed

symptoms . . . contradicts the recommendations the Centers for Disease Control was giving for

first responders and other frontline workers and the specialized guidance it issued a day later for

prisons and jails, calling for people who have had close contact with a confirmed case of COVID-

19 to isolate themselves at home for 14 days.” 18 As of the filing of this motion, five FCI-Oakdale

prisoners have died from the coronavirus, including the prisoner who was transported by the senior

BOP officer. 19




16
     https://www.themarshallproject.org/2020/04/03/federal-prisons-agency-put-staff-in-harm-s-way-
of-coronavirus.
17
     Id.
18
     Id.
19
     Id.
                                                  14
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 16 of 20



        The rapidly growing number of confirmed positive COVID-19 cases with respect to BOP

inmates and staff members demonstrates that the BOP’s measures are ineffective. 20 As reported

by the BOP, the following lists the total number of BOP inmates and staff members who have

tested positive for the coronavirus: 21

                 DATE                     Number of Inmates            Number of Staff Members

             March 24, 2020                      6                                4

            March 26, 2020 22                    10                               8

             March 27, 2020                      14                               13

             March 31, 2020                      28                               24

              April 2, 2020                      75                               39

              April 3, 2020                      91                               50

              April 4, 2020                     120                               54

              April 5, 2020                     138                               59


        Whatever precautions the BOP has or will have in place, it is inevitable that Ng will come

into close contact with BOP staff, other prisoners, and surfaces/objects touched by BOP staff and



20
  On March 23, 2020, 32 inmates were transferred to the Allenwood Federal Correctional Complex;
one of those inmates, who was placed in FCI-Low, had the coronavirus.
https://keller.house.gov/media/press-releases/after-bop-inmate-moved-fcc-allenwood-gets-tested-
covid-19-congressman-fred;         https://www.pennlive.com/coronavirus/2020/03/one-of-32-federal-
inmates-transferred-to-allenwood-complex-tested-for-coronavirus.html.
21
      The    undersigned      have     been      periodically   checking    the     BOP’s  website
(https://www.bop.gov/coronavirus/) for the number of confirmed COVID-19 cases with respect to
BOP inmates and staff members. Since April 2, 2020, the firm has been making PDF copies of BOP’s
website. (See Exs. E, H (Copies of BOP Webpages)). Interestingly, the BOP reported the number of
“COVID-19 Tested Positive Cases” until April 2, 2020, and has been reporting the number of “Open
COVID-19 Tested Positive Cases” since April 3, 2020. Thus, it appears that the number of “COVID-
19 Tested Positive Cases” is greater than that reported by the BOP since April 3, 2020.
22
  https://www.bop.gov/resources/news/20200326_statement_from_director.jsp (last updated Mar. 26,
2020) (“As of March 26, out of over 146,000 inmates in our custody, ten inmates have tested positive.
Out of over 36,000 staff, eight staff have tested positive.”).
                                                 15
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 17 of 20



other prisoners. Indeed, Ng still shares a bunk bed with a roommate. Allowing Ng to serve the

remainder of his prison sentence in home confinement, where he will isolate himself as much as

possible, will best ensure that he will not get infected with the coronavirus. See United States v.

Resnick, No. 14-cr-810, 2020 WL 1651508, at 8 (S.D.N.Y. Apr. 2, 2020) (McMahon, C.J.) (“[Mr.

Resnick’s] environment [at home] will be significantly better than Devens FMC [Federal Medical

Center], where despite the BOP’s best efforts, Mr. Resnick is constantly at risk from contamination

both from within and without the prison walls, and where access to PPE [personal protective

equipment] for inmates is essentially non-existent.”).

III.   Ng is Not a Danger to Others

       Ng “is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2). 23 Although Ng’s offense conduct was serious,

he is a first-time offender whose offense conduct did not involve “a crime of violence, a violation

of [18 U.S.C. §] 1591 [certain sex trafficking crimes], a Federal crime of terrorism, . . . a minor

victim[,] or a controlled substance, firearm, explosive, or destructive device.” (See PSR ¶¶ 127–

32); see 18.U.S.C. § 3142(g)(1), (3)(A)–(B). Moreover, Ng has no “history relating to drug or

alcohol abuse.” (See PSR ¶ 146); see 18.U.S.C. § 3142(g)(3)(A).

IV.    The § 3553(a) Factors Favor Compassionate Release

       Consideration of the § 3553(a) factors, “to the extent that they are applicable,” weigh in

favor of granting Ng compassionate release. See 18 U.S.C. § 3582(c)(1)(A).




23
  See also Matthew J. Akiyama, M.D., Anne C. Spaulding, M.D., & Josiah D. Rich, M.D., Flattening
the Curve for Incarcerated Populations—COVID-19 in Jails and Prisons, New Eng. J. Med. (Apr. 2,
2020), available at https://www.nejm.org/doi/full/10.1056/NEJMp2005687?query=RP (encouraging
the release of “as many people as possible, focusing on those who are least likely to commit additional
crimes, but also on the elderly and infirm”).
                                                  16
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 18 of 20



       First, Ng is a 71-year-old first-time offender who has a host of underlying medical issues,

is at a high risk of becoming severely ill or dying from a coronavirus infection, and has no history

of violent conduct. See 18 U.S.C.§ 3553(a)(1). Given Ng’s advanced age, medical issues, and

good behavior in prison (he has not incurred any disciplinary infractions), there is little to no

likelihood that he will commit another crime, especially if he will be in home confinement and

subject to GPS monitoring and supervised release. See 18 U.S.C.§ 3553(a)(2)(B)–(C). Granting

Ng compassionate release based on the coronavirus pandemic would not send a message that

white-collar crime does pay. See 18 U.S.C.§ 3553(a)(2)(B).

       Because BOP medical staff will be occupied with treating many coronavirus patients, Ng

would receive “the most effective” medical care outside of prison, specifically from his primary

care physician. See 18 U.S.C.§ 3553(a)(2)(D). The § 3553(a)(2)(A) factor—“the need for the

sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense”—is largely overcome by the unreasonable threat of

seriousness illness and death in Ng’s current conditions of confinement and the fact that he has

already served almost one-half of the imposed prison sentence. Because Ng has served almost

half of his prison sentence and is approximately “a year and a half away from release [based on

good time credits], granting his motion sufficiently minimizes sentence disparities between him

and similarly situated defendants.” See Rodriguez, 2020 WL 1627331, at 12 (citing 18 U.S.C. §

3553(a)(6)).

       In sum, allowing Ng to serve the remainder of his prison sentence in home confinement

under GPS monitoring and supervised release conditions would provide him with a punishment

that is “sufficient, but not greater than necessary” given his high risk of seriousness illness or death

from a coronavirus infection.



                                                  17
          Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 19 of 20



V.        Ng’s Proposed Conditions of Home Confinement

          Ng’s proposed conditions of home confinement would ensure that he will otherwise

comply with the terms of his home confinement. Ng proposes to be on home confinement under

GPS-enabled electronic monitoring at his Manhattan apartment and under the supervised release

conditions that are set forth in the Judgment in a Criminal Case. (See ECF Doc. 783 at 4–6). If

granted compassionate release, Ng would live in an apartment he owns in Midtown Manhattan

(                                    ). (See PSR ¶ 140). Ng would post his Manhattan apartment,

which he bought for more than $3.5 million in September 2015, to secure a bond for his

compassionate release. (See Ex. I: Property Records). Ng could also post a cash bond if that is

deemed necessary by the Court. Either Ng’s daughter or wife would live with him in the apartment

to provide him case, and he plans to hire a live-in housekeeper to provide additional help. Having

private security guards to enforce the home detention would increase Ng’s (and the guards’) risk

of obtaining the coronavirus, but he would hire security guards if that is deemed necessary by the

Court. If Ng will need a medical visit, his primary care physician (Dr. Stephen Pan of NYU

Langone Medical Center) works in Midtown Manhattan. (See Ex. C: Medical Records). 24

                                            CONCLUSION

          Courts around this country have been releasing prisoners (or not sending defendants to

prison) based on the coronavirus pandemic. 25 For the aforementioned reasons, this Court should


24
     Ng served his pretrial home confinement without incident.
25
    See, e.g., United States v. Marin, 15-cr-252 (E.D.N.Y.) (Chen, J.) (Mar. 30, 2020 Order) (“The Court
grants Defendant Jose Maria Marin’s motion . . . for compassionate release [from FCI Allenwood Low]
. . . for the reasons stated in his motion, including his advanced age, significantly deteriorating health,
elevated risk of dire health consequences due to the current COVID-19 outbreak, status as a non-violent
offender, and service of 80% of his original sentence”); https://intallaght.ie/judge-of-the-fifagate-case-
authorizes-the-early-release-of-the-former-cbf-president/ (stating that Jose Maria Marin served his
prison sentence at FCI Allenwood Low); Resnick, 2020 WL 1651508, at 8 (McMahon, C.J.) (granting
compassionate release to a 65-year-old inmate with diabetes and end-stage liver disease); Perez, 2020
                                                    18
        Case 1:15-cr-00706-VSB Document 935 Filed 04/08/20 Page 20 of 20



do the same for Ng and order that he be released immediately to home confinement. In the

alternative, this Court should recommend to the BOP that it grant Ng’s petition as soon as possible.

       Proposed orders are attached at exhibits J and K.

                                                               Respectfully submitted,



                                                               Benjamin Brafman, Esq.
                                                               Jacob Kaplan, Esq.
                                                               Stuart Gold, Esq.
                                                               Brafman & Associates, P.C.
                                                               767 3rd Avenue, 26th Fl.
                                                               New York, NY 10017
                                                               Tel: (212) 750-7800
                                                               Fax: (212) 750-3906




WL 1546422, at 4 (“Perez’s medical condition, combined with the limited time remaining on his prison
sentence and the high risk in the MDC posed by COVID-19, clears the high bar set by §
3582(c)(1)(A)(i).”); Rodriguez, 2020 WL 1627331, at 12 (“Mr. Rodriguez has now served the lion’s
share of his sentence. But his sentence did not include incurring a great and unforeseen risk of severe
illness or death. For this reason, I will grant Mr. Rodriguez’s motion for a sentence reduction.”);
United States v. Campagna, No. 16-cr-78, 2020 WL 1489829, at 3 (S.D.N.Y. Mar. 27, 2020)
(Schofield, J.) (“Defendant’s compromised immune system, taken in concert with the COVID-
19 public health crisis, constitutes an extraordinary and compelling reason to modify to Defendant’s
sentence on the grounds that he is suffering from a serious medical condition that substantially
diminishes his ability to provide self-care within the environment of the [Brooklyn Residential Reentry
Center].”); United States v. Huneeus, No. 19-cr-10117 (D. Mass.), ECF Doc. 642 (Mar. 17, 2020,
Order) (granting the defendant compassionate release “in light of the national state of emergency due
to the global COVID-19 pandemic and [his] unique health circumstances”); United States v. Fellela,
No. 19-cr-79, 2020 WL 1457877, at 1 (D. Conn. Mar. 20, 2020) (granting compassionate release to an
inmate whose “age, physical, and medical condition ma[d]e him within the highest risk group of death
if he were to become infected with the COVID-19 virus”).
                                                  19
